Citation Nr: 1104475	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  04-04 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to January 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In July 2007, a hearing was held before the 
undersigned Veterans Law Judge sitting at the RO.  In February 
2010, the Board denied the claim.  The Veteran appealed to the 
United States Court of Appeals for Veterans Claims.  In October 
2010, the Court granted a joint motion for remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The parties to the joint motion for remand agreed that further 
development was in order to reconcile ostensibly conflicting 
medical evidence.  

In this regard, the Appellant served on active duty in the United 
States Air Force from March 1963 to January 1967, to include 
service in Vietnam.  He did NOT serve in combat.  Rather, service 
personnel records show that he served as a cook.  While the 
Veteran disputes that service personnel record entry, attempts to 
independently verify claimed duties as a combat engineer have not 
been successful.  Likewise, the appellant's claims that he was 
exposed to hostile fire are unverified.  

While the Board acknowledges that regulations governing the 
establishment of service connection for posttraumatic stress 
disorder have been liberalized since the Board's February 2010 
decision, 75 Fed.Reg, 39852, 41092 (July 13 and 15, 2010), the 
revised regulation is applicable only when the claimed stressor 
is consistent with the places, types, and circumstances of the 
veteran's service.  The Board finds that both the claim of 
service as a combat engineer, and the claim of exposure to enemy 
fire is not consistent with the places, types and circumstances 
of an Air Force cook stationed at a major Air Force Hospital in 
Cam Ranh Bay. 

Notwithstanding the foregoing the Board concedes that the 
appellant may have been exposed to wounded patients while serving 
as a cook at the 12th Air Force Hospital.  While the appellant 
served there from January 1966 to January 1967, it is worth 
noting that by 1968, the 12th Air Force Hospital at Cam Ranh Bay 
Air Base was the largest in-country Air Force facility, and the 
second largest hospital in the Air Force, with 475 operating beds 
and a 100-bed casualty staging facility.  
http://www.sg.af.mil/history/section4.asp  Hence, the appellant's 
duties in delivering food arguably represents a verified 
stressor.  Because the Veteran has been diagnosed with 
posttraumatic stress disorder the question remaining is whether 
his disability is alone related to military service involving the 
possible delivery of food to wounded patients in Vietnam.
 
In this regard, a July 2003 VA assessment concluded that the 
appellant had posttraumatic stress disorder.  That assessment 
listed inter alia "Vietnam service" on Axis IV.  See also a 
November 2004 VA report.  In contrast, a July 2005 VA examiner 
determined that while "[Appellant] may be suffering from [PTSD] 
. . . it's not believed to be from military experiences."  
Rather, on Axis IV were listed "[p]roblems with employment and 
finances."  

Because of these contradicting opinions, the parties to the joint 
motion concluded that pursuant to the duty to assist, VA should 
obtain an opinion to reconcile the aforementioned psychiatric 
examinations.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify 
any and all health care providers who have 
treated him for posttraumatic stress disorder 
since May 2009.  Any identified treatment 
records should be obtained and associated with 
the appellant's claims file.  If the RO cannot 
locate such records, the RO must specifically 
document the attempts that were made to locate 
them, and explain in writing why further 
attempts to locate or obtain any government 
records would be futile.  The RO must then: 
(a) notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain that 
evidence; and (c) describe any further action 
it will take with respect to the claims.  The 
claimant must then be given an opportunity to 
respond.
 
2.  Thereafter, the Veteran must be provided 
examinations by a psychiatrist and a 
psychologist to determine whether it is at 
least as likely as not that he has 
posttraumatic stress disorder solely due to 
service as an Air Force cook in Vietnam, with 
potential duties that included the delivery 
of food to wounded patients at an Air Force 
Hospital in Cam Ranh Bay.  The claims folder 
is to be made available to the examiners to 
review.  A complete rationale must be 
provided for all opinions offered.  The 
examiners must address whether they agree 
with or disagree with the opinions provided 
by VA examiners in July 2003, November 2004, 
and July 2005.  The examiners should attach a 
copy of their curriculum vitae to their 
examination reports.  If the examiners come 
to differing conclusions they must meet and 
attempt to reconcile their respective 
opinions.  If their opinions are 
irreconcilable that fact must be noted and 
explained in detail. 

4.  The Veteran is to be notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010). 

5.  After the development requested is 
completed, the RO should review the 
examination reports to ensure that they are 
in complete compliance with the directives of 
this REMAND.  If any report is deficient in 
any manner, the RO must implement corrective 
procedures at once.

6.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for posttraumatic stress disorder.  
If the benefit sought is not granted, the 
Veteran must be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


